Citation Nr: 1731052	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-15 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for tension headaches.

2.  Entitlement to a rating in excess of 50 percent for anxiety disorder, not otherwise specified. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO, in pertinent part, awarded an increased 50 percent rating effective September 2010 for anxiety disorder and continued the noncompensable rating for tension headaches.  The RO also awarded service connection for coronary artery disease (CAD) and assigned a 10 percent rating effective September 2010, which the Veteran appealed.  He subsequently indicated that he was no longer appealing the issue of CAD; consequently, the Board does not have jurisdiction over the matter.  See May 2013 VA Form 9.

In July 2016, the RO awarded an increased 30 percent rating effective from September 2010 for tension headaches.  The claim remains in controversy, as does the claim for anxiety disorder, as less than the maximum benefit was awarded.   See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran presented testimony before the Board in March 2017.  A transcript of the hearing has been associated with the electronic record.
  
During the March 2017 Board hearing, the issue of entitlement to TDIU was raised and has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453, 54 (2009) (holding that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record is incomplete.  While records from the VA Medical Center (VAMC) in Madison and Rockford outpatient clinic have been obtained, these records indicate the Veteran was also seeking treatment from the North Chicago VAMC for both his anxiety disorder and tension headaches.  Records from the North Chicago VAMC have not been obtained.  The last VA outpatient treatment records obtained are dated in May 2016 and the Veteran testified that he continued to seek treatment for his headaches from VA during the March 2017 Board hearing.  Such missing records must be obtained upon remand.  38 C.F.R. § 3.159 (2016).

Additionally, as noted in the Introduction, the issue of entitlement to TDIU has been raised by the record and has been added to the appeal.  During the March 2017 Board hearing, the Veteran testified that while he retired from his job in 2009, he would be unable to return to work because he would not pass physical examination.  He further indicated that in his prior employment he had the flexibility to rest when he suffered from headaches; however, a new employer would not be so amenable.  Finally, he testified that he retired because he could longer work due to the stress caused by his anxiety disorder.  The Board, therefore, finds that an inferred claim of entitlement to TDIU has been raised by the record.  See Rice, 22 Vet. App. 447.   

The Board further finds that the evidence is insufficient to render a decision on the issue of TDIU.  An examination is necessary to determine the impact of the Veteran's service-connected disabilities on his ability to work, to include whether the Veteran is unemployable.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  The RO must obtain all outstanding VA treatment records pertinent to the claims, to include treatment records from the (a) North Chicago VAMC and (b) Madison VAMC and Rockford outpatient clinic dated from May 2016 to the present. 

All attempts to secure this evidence must be documented in the claims file by the RO and VA facilities must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be scheduled for the appropriate VA examination to determine whether the Veteran is unemployable by reason of his service-connected disabilities.  The claim file must be reviewed by the examiner and the report must state that said review was conducted.  Based on a detailed review of the evidence of record, the examiner must offer an opinion on the cumulative effect that all of the Veteran's service-connected disabilities, including anxiety disorder, tension headaches, coronary artery disease, anxiety disorder, scar on the head, bilateral tinnitus, bilateral hearing loss, and scar residual of coronary artery bypass graft, would be expected to have on his employability - meaning ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.

In rendering this opinion, the examiner must discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from all the Veteran's service-connected disabilities, on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education and work history and offer an opinion as to whether it is at least as likely as not that his service-connected disabilities, in combination, cause him to be unable to obtain or retain substantially gainful employment.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

4.  After completion of the above development, and any other action that is deemed warranted, the RO must readjudicate the issues pertaining to increased evaluation for anxiety disorder and tension headaches, as well as entitlement to TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

